Gladys Hodgson Kohr v. State















IN THE
TENTH COURT OF APPEALS
 

No. 10-02-355-CR
No. 10-02-356-CR
No. 10-02-357-CR

     GLADYS HODGSON KOHR,
                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                              Appellee
 

From the 278th District Court
Leon County, Texas
Trial Court Nos. CM-01-359A, CM-01-360A and CM-01-361A
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      Gladys Hodgson Kohr has filed motions to dismiss these appeals.  Rule of Appellate
Procedure 42.2(a) provides:
At any time before the appellate court's decision, the appellate court may dismiss the
appeal if the party that appealed withdraws its notice of appeal—by filing a written
withdrawal in duplicate with the appellate clerk, who must immediately send the duplicate
copy to the trial court clerk.  An appellant must personally sign the written withdrawal.

Tex. R. App. P. 42.2(a).
      We have not issued decisions in these appeals.  Kohr personally signed the motions.  The
Clerk of this Court has sent duplicate copies to the trial court clerk.  See id.; McClain v. State,
17 S.W.3d 310, 311 (Tex. App.—Waco 2000, no pet.) (per curiam).  Accordingly, Kohr’s appeals
are dismissed.

                                                                   PER CURIAM

Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
Appeals dismissed
Opinion delivered and filed June 18, 2003
Do not publish
[CR25]

>
Appellant has offered no reasoning indicating that the best
strategy at the punishment phase was to present defensive
testimony.  
Considered under the two-pronged test of Strickland v.
Washington, 466 U.S. 668, 80 L.Ed.2d 674, 104 S.Ct. 2052 (1984), or
under the "totality of the representation" test set forth in Ex
parte Duffy, 607 S.W.2d 507 (Tex.Cr.App.1980), the representation
afforded appellant by trial counsel in our case was effective
representation.  Appellant's point of error and the contentions
raised under it are overruled.  The judgment is affirmed.
 
                          VIC HALL
DO NOT PUBLISHJustice